Citation Nr: 0832584	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative residuals of bilateral inguinal hernias with a 
history of left varicocele and groin muscle strain.


REPRESENTATION

Veteran represented by:	Paul N. Moody, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1983 until 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Louisville, Kentucky regional office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
post-operative residuals of a bilateral inguinal 
herniorrhaphy and assigned an initial disability evaluation 
of 10 percent, effective October 1, 2003.

In November 2003, this matter was transferred to the 
Pittsburgh, Pennsylvania RO, which retains jurisdiction over 
the claims folder

The issue of entitlement to an extraschedular rating for the 
veteran's hernia disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The veteran has not had a hernia or any genital 
abnormality since the effective date of service connection.

2.  The hernia disability is manifested by severe, chronic 
groin pain.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for post-operative residuals of bilateral inguinal hernias 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.114, 4.115b, 4.124a, Diagnostic Codes 7338, 7523, 
8530 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. Id.  The veteran has made 
no such allegations of prejudice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records have 
been obtained.  The veteran has been afforded a VA 
examination and a sufficient medical opinion has been 
obtained.

As neither the veteran nor his representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
veteran's claim.

Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

A 60 percent rating is warranted for inguinal hernia that is 
large, postoperative, recurrent but not well supported under 
ordinary conditions and not readily reducible when considered 
operable.  A small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible inguinal hernia is evaluated as 30 percent 
disabling. An inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by a truss or 
belt is 10 percent disabling. A hernia that has not been 
operated, but is remediable, or a hernia that is small, 
reducible, or without true hernia protrusion is evaluated as 
a noncompensable disabling. 10 percent is added for bilateral 
involvement, provided the second hernia is compensable. This 
means that the more severely disabling hernia is to be 
evaluated and only 10 percent added for the second hernia, if 
the latter is of compensable degree. 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338.

Complete atrophy of one testicle warrants a noncompensable 
rating. Complete atrophy of both testicles warrants a 20 
percent rating, with consideration for special monthly 
compensation. 38 C.F.R. § 4.115(b), DC 7523.

Severe to complete paralysis is required for a 10 percent 
rating for the ilio-inguinal nerve. 38 C.F.R. § 4.124a, DC 
8530.

Factual Background

The veteran's service treatment records indicate that he 
consistently complained of groin and abdominal pain.  He 
underwent numerous surgeries during service to treat his 
problem, including left varicocele surgery in March 1986, 
left inguinal herniorrhaphy in May 1996, right inguinal 
herniorrhaphy in May 1997, and repeat right inguinal 
herniorrhaphy surgery with left side exploration in May 2000.

A September 1997 letter from the chief of general surgery 
indicated that the veteran underwent left inguinal hernia 
repair in May 1996 and that there was no evidence of hernia 
recurrence.  The veteran had reported groin pain following 
prolonged standing and trumpet playing, which the surgeon 
attributed to ilio-inguinal nerve irritation.  It was noted 
that there was little chance of success in relieving the 
veteran's pain with surgical intervention.

A March 2003 letter from Dr. B.R. indicated that the veteran 
was advised to stop playing his wind instrument and was 
restricted from particular physical exercises due to groin 
strains.  It was also noted that medications were no longer 
effective in treating his pain while performing as a trumpet 
player.

At an August 2003 VA examination, the examiner reviewed the 
veteran's surgical history and noted that his abdomen was 
soft with no mass or tenderness on palpation.  His testes and 
genitals were normal.  No inguinal hernias or nodes were 
noted.  The veteran complained that prolonged standing 
increased his groin pain.  A diagnosis of chronic groin pain 
post-multiple surgical procedures was made.  

The examiner noted that the veteran's pain would not improve 
with surgical intervention, and that the veteran would need 
to obtain civilian employment which did not require prolonged 
standing or heavy lifting.  The examiner also found that the 
veteran could not longer work as a trumpet player, but did 
not specifically indicate that this was due to his hernia 
disability and groin pain.

The veteran again reported chronic groin pain in a July 2004 
treatment note.  Physical examination found his abdomen to be 
non-tender, his testicles normal and his hernia repairs 
intact.



Analysis

The RO has rated the veteran's disability under 38 C.F.R. 
§ 4.71a, DC "7523-8530".  DC 7523 contemplates testes 
atrophy and DC 7523 contemplates ilio-inguinal nerve 
paralysis.

The veteran contends that he is entitled to a 50 percent 
disability rating for his hernia disability due to the 
continual groin pain he experiences, and the negative impact 
this groin pain has on his daily life.

The August 2003 VA examination showed that the veteran's 
testis and genitals were normal and there is no evidence 
testes atrophy at any time since the grant of service 
connection.  Hence, the disability does not meet the criteria 
for an increased evaluation under DC 7523.  

The veteran and medical professionals have consistently 
described severe and chronic groin pain and that has been 
attributed to ilio-inguinal nerve irritation, however, the 
veteran is in receipt of the maximum rating for paralysis of 
the ilio-inguinal nerve.  DC 8530.

A higher evaluation on the basis of DC 7338 would require 
recurrence of the inguinal hernia.  The evidence is all to 
the effect that the hernia has not recurred.

The preponderance of the evidence is against a finding that 
the hernia disability approximates the criteria for a higher 
initial evaluation at any time since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

ORDER

Entitlement to an initial schedular rating in excess of 10 
percent for post-operative residuals of bilateral inguinal 
hernias with a history of left varicocele and groin strain is 
denied.


REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  


Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran has specifically contended that he is entitled to 
an extraschedular rating and there is evidence that he has 
been advised to cease his employment as a trumpet player.  
The rating criteria do not contemplate severe pain that 
prevents a claimant from performing his chosen profession.

The veteran and the clinical evidence provide evidence of 
marked interference with his employment.  During his service, 
the veteran's military occupational speciality (MOS) was that 
of a trumpet player, a profession he practiced for at least 
20 years.  The veteran reported in his substantive appeal 
that his hernia disability prevents him from playing his 
trumpet as he must "bear down" on his groin muscles to do 
so, causing him pain.  A March 2003 letter from Dr. B.R. 
indicates that the veteran can no longer play a wind 
instrument due to his groin strain.  The August 2003 VA 
examination also finds that the veteran can no longer play 
his trumpet.

The issues of entitlement to extra-schedular compensation for 
the veteran's service-connected bilateral inguinal hernias 
residuals with a history of left varicocele/groin muscle 
strain is remanded for referral to the Director of the 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1).  This initial consideration by Central Office 
is essential prior to appellate review, inasmuch as the Board 
is precluded from assigning an extra-schedular rating in the 
first instance. See Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claims for an 
extraschedular rating for bilateral 
inguinal hernias post-operative residuals 
with a history of left varicocele/groin 
muscle strain to the Director of VA's 
Compensation and Pension Service or Under 
Secretary for Benefits for consideration 
of entitlement to extraschedular ratings 
in accordance with 38 C.F.R. § 3.321(b).

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


